Citation Nr: 0816852	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-13 635	)	DATE
	)
     MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for residuals, left eye 
injury.

3.  Entitlement to service connection for schizoaffective 
disorder, also claimed as mental illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2004 and January 2007 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO). 

Separate from this appeal, the veteran has been awarded a 
permanent and total rating for the purpose of non-service-
connected disability pension, effective from March 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2008, 
accompanied by a witness, his girlfriend.  A transcript is of 
record


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
is due to any incident or event in active service, and 
tinnitus as an organic disease of the nervous system is not 
shown to have been manifested either in service or within one 
year after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's residuals 
of a left eye injury are due to any incident or event in 
active service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
schizoaffective disorder, also claimed as mental illness, is 
due to any incident or event in active service, and a 
psychosis is not shown to have been manifested either in 
service or within one year after separation from service.

CONCLUSION OF LAW

1.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.309 (2007).

2.  Current residuals of a left eye injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
C.F.R. § 3.303.

3.  Schizoaffective disorder, also claimed as mental illness, 
was not incurred in or aggravated by service, nor may a 
psychosis be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the 

initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In May 2004, August 2004, and July 2006 the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2004 and January 
2007 rating decisions, March 2006 and April 2007 SOCs, and 
July 2006 and November 2007 SSOCs explained the basis for the 
RO's action, and the SOCs and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., tinnitus or psychosis), become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2007), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining stressor 
identification information from the claimant. 

A.  Tinnitus

The veteran's service medical records (SMRs) do not mention 
tinnitus.  On a Report of Medical History which he completed 
at his separation examination, the veteran indicated that his 
hearing was normal.

VA treatment records show that, at October 1972 and November 
1973 physical examinations, the veteran's ears were checked 
and there was no mention of tinnitus or any associated 
symptoms.  

At a September 2004 VA general medicine examination, the 
veteran complained of a constant ringing in his ears.  His 
diagnosis included tinnitus.

The veteran had a VA audiological examination in December 
2006, at which the examiner had the opportunity to review the 
claims file.  The veteran reported exposure to an ammunition 
explosion while working in the artillery during his service.  
(He has also described the explosion of a 105mm howitzer when 
he was nearby on a KP assignment.)  Post-service, he reported 
working as a truck driver and a painter, and he denied 
recreational noise exposure.  The veteran said that for the 
prior 37 years he had bilateral, constant, severe tinnitus.  
He opined that, although it is possible that the veteran's 
tinnitus was incurred in service, the ratio of possibility is 
so difficult to determine that it would be speculative to so 
conclude.

In September 2007 the veteran had another VA audiological 
examination with another examiner; that examiner also 
reviewed the claims file.  The veteran reported noise 
exposure from artillery and explosions during military 
service.  He said that, after service, he had worked as a 
painter for 10 years and as a truck driver for a month and a 
half.  He said that he had suffered from bilateral, constant, 
severe tinnitus for 40 years.  The examiner opined that, 
since there is no complaint or documentation of tinnitus 
noted in the veteran's SMRs, it is not likely that his 
present tinnitus had its origins while the veteran was in 
service.

We recognize the sincerity of the arguments advanced by the 
veteran that his tinnitus is a result of exposure to 
excessive noise in service.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events of the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, tinnitus requires specialized 
training for a determination as to causation, and is 
therefore not susceptible to lay opinion.

Service connection for tinnitus on a presumptive basis is not 
available in this case, because, as noted, there is no 
indication in the evidence of record that the veteran 
manifested an organic disease of the nervous system, shown to 
include tinnitus, to a compensable degree within his first 
post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

B.  Residuals, Left Eye Injury

The SMRs do not show any complaints of, or treatment for, a 
left eye injury.  A February 1969 treatment note indicates 
that the veteran had a foreign body on his cornea, but does 
not indicate which eye.  The involved eye was irrigated.  It 
was noted that there was no corneal scarring seen.  On 
routine testing in June 1967, the veteran's distance vision 
was found to be 20/70 bilaterally.  On the Report of Medical 
History which he completed at his separation examination, the 
veteran indicated that he did not have any eye trouble.  Upon 
clinical evaluation, his distant vision was found to be 20/20 
bilaterally.

In his original claim for disability benefits, filed in 
January 1969, the veteran described a cut or scratch to his 
right eyeball in July 1968.  A rating decision in May 1969 
denied service connection for residuals of injury to the 
right eyeball, based upon there being no evidence of 
abnormality of the eye.  The veteran did not appeal that 
decision, and it was final.

In a Statement in Support submitted in June 2006, the veteran 
requested service connection for residuals of a left eye 
injury.

At a September 2007 VA examination the veteran reported that 
he was on a ship in 1969 when a rocket struck the side of the 
vessel and caused a piece of metal to strike his left eye.  
He said that he then had to wear a patch and stay on board 
for three days as a result.  The examiner reviewed the claims 
file and noted that there was no current treatment or history 
of hospitalization for, or surgery on, the eye.  The veteran 
said he had pain and redness in the eye and had blurring of 
vision.  The uncorrected far vision in the eye was 20/200 and 
the corrected far vision was 20/30.  The uncorrected and 
corrected near vision in the left eye was 20/30.  A tonometry 
revealed that left eye pressure was 14 and there was no 
scotoma, ptosis, or lagophthalmos.  The examiner observed 
that there was a trace of nuclear cataract in both eyes, and 
a corneal scar on the left eye, the latter noted as the 
healed residual of an injury.  The small corneal scar on the 
left eye was noted to be at the limbus, at the 7 o'clock 
position, and the examiner indicated that it may represent a 
residual of removal of a foreign body.  The examiner opined 
that the left eye scar was asymptomatic, and did not cause 
any effect on the veteran's vision or usual daily activities, 
and that there was no active eye disease.

The veteran testified, at his January 2008 hearing before the 
undersigned, that his left eye sometimes burns, is dry, and 
sometimes will not close.  He said that he has not had any 
treatment for his left eye beyond seeing an ophthalmologist 
for glasses. 

As above, the Board recognizes the sincerity of the arguments 
advanced by the veteran that the 1969 incident discussed 
above has affected his vision in his left eye.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu, supra.  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events of the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, visual 
impairment requires specialized training for a determination 
as to causation, and therefore must be assessed by a medical 
professional, not a lay person. 

The evidentiary record does not contain any medical opinion 
supporting the veteran's contentions that his current 
problems with his left eye are a result of the incident, some 
39 years ago, involving a foreign body in the eye.  Although 
the VA examiner in 2007 noted that a currently found, 
nonsymptomatic, left corneal scar may be a residual of the 
removal of a foreign body, such a speculative opinion is not 
sufficiently probative herein.  Service connection may not be 
based upon a resort to speculation or even remote 
possibility.  38 C.F.R. § 3.102.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence merely indicating 
that a claimed disorder "may or may not" be related to 
service is too speculative to establish any such 
relationship). 

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection of 
residuals, left eye injury, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

C.  Schizoaffective Disorder, also Claimed as Mental Illness

The SMRs and the veteran's service personnel records do not 
show any complaints, treatment, or diagnoses of mental health 
disorders during service.  In addition, the records do not 
show that he was treated within a year after active service.  

VA treatment records show that in October 1972 the veteran 
was treated for alcoholism.  A mental status examination did 
not reveal evidence of psychosis, organic brain syndrome, or 
neurosis.  In November 1972 the veteran was noted to have 
problems controlling his anger.  He asked for psychiatric 
treatment in November 1973 after he presented at a VA 
facility smelling of liquor.  He was admitted to a 30-day 
program for alcoholism, and his treatment included lithium.  
A Rorschach test showed possible psychosis and homicidal 
tendencies.

At December 2003 treatment the veteran reported that D.H., 
his girlfriend, had recommended that he speak to a 
psychiatrist because he says weird things.  A written list 
prepared by D.H. which the veteran presented indicated that 
he was always nervous and tense, would get panicked and 
shaky, drove around in circles to nowhere, was always 
depressed and unhappy, talked of suicide, put himself in 
harm's way without thought of the possible consequences, and 
had obsessive paranoid delusions.  The veteran reported 
sleeping four hours per night and feeling depressed and 
hopeless.  When discussing his psychiatric history, the 
veteran said that he saw a psychiatrist in Vietnam after he 
became violent, and was put in restraints.  The doctor wrote 
something on a piece of paper that the veteran never saw, and 
he was sent home right away.  At the December 2003 
examination the veteran was diagnosed with psychosis, NOS 
(not otherwise specified) and was assigned a GAF (global 
assessment of functioning) score of 35.  

The veteran was started on medication for post-traumatic 
stress disorder (PTSD) in January 2004, and attended a PTSD 
education group.  In September 2004 he underwent a VA 
examination for PTSD and other issues.  The examiner noted 
that the veteran was a very poor historian and that his 
memory was vague, particularly with regard to when events had 
occurred.  The veteran related a history of alcohol abuse.  
He said he was currently sober and active with Alcoholics 
Anonymous.  He said that he was being treated with olanzapine 
and sertraline, which he found to be helpful, along with 
group therapy.  He also reported that he has trouble 
sleeping, intrusive thoughts and memories, anger, anxiety, 
panic attacks, and shaking.  

In discussing Vietnam, the veteran described incidents in 
which men in close proximity to him were badly injured and 
another in which he was ordered to jump from a vessel to the 
shore even though it was too far for him to make it.  He had 
not worked in a regular job since 1991, and said he had been 
arrested before for fighting with a police officer.  The 
examiner diagnosed the veteran with schizoaffective disorder, 
and opined that he had a psychiatric disorder which predated 
his military service.  He assigned the veteran a GAF score of 
41.  While the examiner felt that the veteran was not 
functioning well enough to be employable, he did not feel 
there was a strong case for service connection for PTSD.  The 
examiner noted that he diagnosed the veteran with 
schizoaffective disorder instead of PTSD because the 
stressors he described from Vietnam had not been verified, 
and because the treating providers had not analyzed the role 
that those stressors have in the veteran's presentation.

The objective evidence of record does not reasonably support 
a finding that the veteran engaged in combat with the enemy 
in Vietnam.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  In the 
instant case, the evidence fails to document that the veteran 
engaged in combat, as shown by the lack of combat-indicative 
awards or decorations, and a non-combat duty assignment.  The 
veteran's DD Form 214 shows that he served in the Republic of 
Vietnam, as he received the Vietnam Service Medal, Vietnam 
Campaign Medal, National Defense Service Medal, and Vietnam 
Unit Citation.  His MOS (military occupational specialty) 
indicates that he was a cook.  In addition, there is no 
indication that he sustained any wounds in service.  

While we respect the sincerity of the veteran's assertions, 
the law requires verification or corroboration of such 
claimed stressors when there is no support in the record of 
his having participated in combat.  The veteran's accounts 
are not supported by the objective evidence of record, and 
are not verifiable without greater specificity, which only he 
could provide.  The veteran has not, to date, furnished 
specific dates, places, or names of participants for those 
incidents which could be verified through the JSRRC or other 
means.  Under West v. Brown, 7 Vet. App. 70, 76 (1994) where 
"the veteran did not engage in combat with the enemy . . . 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  Rather, 
the claimed stressors must be corroborated by independent 
evidence of record.  Therefore, the veteran's statements are 
not sufficient to establish an in-service stressor.

There is no doubt that the veteran's service in Vietnam 
placed him in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), (noting that 
"neither appellant's military specialty . . ., nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").

We recognize the sincerity of the arguments advanced by the 
veteran that that his schizoaffective disorder, also claimed 
as mental illness, is a result of his service.  However, as 
noted above, the resolution of issues involving medical 
knowledge, such as the diagnosis of a disability and the 
determination of its etiology, require professional evidence.  
See Espiritu, supra.  Certainly, a veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events and 
symptoms.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra (lay evidence is potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
mental illness requires specialized training, not lay 
observation, for a determination as to causation.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection of 
schizoaffective disorder, also claimed as mental illness, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for tinnitus is denied.

Service connection for residuals, left eye injury, is denied.

Service connection for schizoaffective disorder, also claimed 
as mental illness, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


